Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 28-44, in the reply filed on 11/15/22 is acknowledged.  The traversal is on the ground(s) that: “The special technical feature in common between Claims 28 and 45 is the control unit programmed to prepare a gas generation fluid different than the dialysis fluid for the extracorporeal therapy treatment, wherein the gas generation fluid generates carbon dioxide ("CO2'') gas, and wherein the CO2 gas is used to prime the blood circuit including the blood filter.”  This is not found persuasive because how the control unit is programmed is immaterial to the examination of an apparatus claim. As acknowledged by Applicant, claim 45 includes the features of claim 28 except for the technical features of blood pump and carbon dioxide gas chamber. Consequently, the two groups do not share the common technical structural feature of at least the gas chamber as asserted by the Examiner and affirmed by Applicant.
The requirement is still deemed proper and is therefore made FINAL.
Claims 45-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/15/22.

Claims Status:
Claims 1-27 have been cancelled.
Claims 28-54 are pending.
Claims 45-54 are withdrawn.
Claims 28-44 are under examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/10/20 and 11/15/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29, 31, 34 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 29, 31, 34 and 36 the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28-35 and 37-44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Arslan, Syed (Hemodialysis Machine Procedure, Parts and Function June 29, 2017; retrieved on 12/2/22 from: https://arslanlibrary.com/hemodialysis-machine-procedure-parts-and-function/; 5 pages.)
Applicant claims:

    PNG
    media_image1.png
    271
    689
    media_image1.png
    Greyscale

Claim interpretation: The Examiner has analyzed the claim for 112(f) and interprets the limitation “dialysis fluid preparation structure configured to prepare a dialysis fluid for extracorporeal therapy treatment” (lines 2-3), where “configured to” is a placeholder for “means” that is not modified by sufficient structure, material or acts for performing the claimed function (See MPEP 2181(I) and (I)(B)). However, the drawings and specification provide sufficient description of the materials required to perform the function. Thus, the limitation “dialysis fluid preparation structure configured to prepare a dialysis fluid for extracorporeal therapy treatment” when read in light of the specification connoted sufficient, definite structure to one of skill in the art to preclude application of 35 U.S.C. 112, sixth paragraph.

	Regarding claim 28, Arslan discloses a description and a block diagram (page 2 and shown below) of a hemodialysis extracorporeal therapy system with:
A dialysis fluid circuit including a dialysis fluid preparation structure that is configured to prepare a dialysis fluid for an extracorporeal therapy treatment;
A blood circuit including a blood filter (dialysis membrane) for use during the extracorporeal treatment;
A blood pump operable to pump blood through the blood circuit and blood filter; and
A computer system/micro-processor (bottom of page 2; and page 5), which is a control unit, operable with the dialysis fluid preparation structure and the blood pump.
Regarding the limitation of: “the control unit programmed to prepare a gas generation fluid different than the dialysis fluid for the extracorporeal therapy treatment, wherein the gas generation fluid generates carbon dioxide ("CO2") gas, and wherein the CO2 gas is used to prime the blood circuit including the blood filter”, how the computer/microprocessor is programmed is immaterial to the examination of an apparatus claim. What the artisan instructs the control unit to do does not alter the structure of the control unit. It just so happens that the system of Arslan also utilizes compressed air and carbon dioxide in the dialysate to prime the blood filter dialysis membrane as well. 

    PNG
    media_image2.png
    692
    723
    media_image2.png
    Greyscale

Therefore, the Examiner concludes that claim 28 is anticipated by the reference. 
Regarding claim 29, “is further programmed” is an instruction for the control unit and is not further limiting.  The control unit computer of Arslan can also be so programmed. 
Regarding claims 30-32 and 34, the carbon dioxide gas is generated in the dialysis fluid circuit and delivered from the dialysis fluid circuit into the blood circuit as shown in the diagram on page 2 where the CO2 gas is naturally absorbed within and/or removed from the blood circuit in the dialysis fluid.
Regarding claim 33, the system of Arslan is also configured to lower the pressure of the gas generation fluid carrying the CO2 gas to cause the CO2 gas to be released because such “configured to” language merely represents a statement of intended use of the system, which does not limit the claim. Besides, Arslan disclose using pressure controls (bottom of page 3) and show a gauge in the diagram between the compressed air and carbon dioxide and fresh dialysate.
Regarding claims 35 and 42, the gas generation fluid naturally has a different pH from the dialysis fluid because of the equilibrium of carbon dioxide and carbonic acid in the gas generation fluid thus making a source of acid solution in fluid communication with the dialysis fluid preparation structure. Once a prima facie case of anticipation has been established, the burden shifts to the Applicants to prove that the prior art product does not necessarily or inherently possess the characteristics of the claimed product. See In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (“Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.”).
Regarding claims 37 and 40, the system of Arslan has a CO2 gas chamber separate from the blood filter dialysis membrane as shown in the diagram on page 2 that is in fluid communication with the dialysis fluid preparation structure. The gas chamber is inherently sized and arranged to generate CO2 gas. The limitation of “to mix CO2 gas generating priming fluid” is either an intended use of the chamber of Arslan, and inherent in the disclosure of Arslan, or merely a product-by-process type limitation to produce CO2. Either way, claim 37 is anticipated by the reference.
Regarding claim 38, the system of Arslan has proportioning pumps positioned and arranged to meter/pump the dialysate (page 2 bottom). What the pump actually pumps is not material to the examination of an apparatus claim. See MPEP 2115 Material or Article Worked Upon by Apparatus [R-07.2015]
MATERIAL OR ARTICLE WORKED UPON DOES NOT LIMIT APPARATUS CLAIMS
Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). Therefore, the limitations of: “…to pump bicarbonate and (i) a citric acid solution, (ii) an acetic acid solution, (iii) a lactic acid solution, (iv) a malic acid solution, (v) a hydrochloric ("HCl") acid solution, (vi) a phosphoric acid solution, (vii) any other biocompatible acid solution, or (viii) blends thereof” is not further limiting and the pump of Arslan is perfectly capable of pumping the same components.
Regarding claim 39, they system of Arslan has a gas line extending from the CO2 gas chamber to a location where the CO2 gas may be introduced into the blood circuit (diagram page 2).
Regarding claim 40, the system of Arslan inherently has a line in fluid communication with a port or line of the blood filter otherwise the CO2 gas would not get to the blood filter.
Regarding claim 43, the blood pump of Arslan operated in at least one direction while priming the blood circuit with CO2 gas. The “priming the blood circuit” is what one does with the system and not given patentable weight.
Regarding claim 44, the system of Arslan clearly has a dialysis fluid and gas generation fluid (diagram page 2). The limitation of “are formed from at least one common concentrate” is a product by process limitation. Please note that in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102 rejection is made, the burden shifts to the applicant to show an unobvious difference.”  See MPEP 2113 Product-by-Process Claims [R-08.2017]
I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 36 is rejected under 35 U.S.C. 103(a) as being unpatentable over Arslan, Syed (Hemodialysis Machine Procedure, Parts and Function June 29, 2017; retrieved on 12/2/22 from: https://arslanlibrary.com/hemodialysis-machine-procedure-parts-and-function/; 5 pages), as applied to claims 28-35 and 37-44, in view of Gustafson et al. (US 20010011555). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims:

    PNG
    media_image1.png
    271
    689
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    232
    1313
    media_image3.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
	
It is well settled that “a disclosure that anticipates under § 102 also renders the claim invalid under §103, for anticipation is the epitome of obviousness. See MPEP 1207.03(a)(II) states: “"lack of novelty is the epitome of obviousness." May, 574 F.2d at 1089, 197 USPQ at 607 (citing In re Pearson, 494 F.2d 1399, 1402, 181 USPQ 641, 644 (CCPA 1974))”. Accordingly, the claims rejected under § 102 above are also invalid under §103.
The reference of Arslan is discussed in detail above and that discussion is incorporated by reference. 
Regarding claim 36, Arslan teaches adding bubble traps in the blood circuit to avoid air embolism (diagram page 2; bottom of page 4). 
Regarding claim 36, Gustafson et al. teach bubble traps for blood that have a gas vent port for purging gas (Abstract; [0016]; and claim 1) because care must be taken to remove bubbles from the blood prior to returning the blood to the patient in an extracorporeal treatment system [0003, 0005].

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). The level of skill is that of a medical/pharmaceutical hemodialysis practitioner, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from hemodialysis methods/techniques, physiology and chemistry— without being told to do so. 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02) and Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

The difference between the instant application and Arslan is that Arslan do not expressly teach that the blood circuit includes a vented chamber enabling at least one of (i) the CO2 gas to push air out of a vent of the vented chamber or (ii) a priming fluid, such as the dialysis fluid for the extracorporeal therapy treatment or saline, to push CO2 gas out of the vent. This deficiency in Arslan is cured by the teachings of Gustafson et al. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the blood circuit of Arslan to include a vented chamber enabling at least one of (i) the CO2 gas to push air out of a vent of the vented chamber or (ii) a priming fluid, such as the dialysis fluid for the extracorporeal therapy treatment or saline, to push CO2 gas out of the vent, as suggested by Gustafson et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. As noted above, Arslan is well aware of the air embolism issue and instructs the artisan to have a bubble trap in the blood circuit. Gustafson et al. teach an improved bubble trap with a gas purge vent, thus a vented chamber, to remove built up gas bubbles that is implicitly enabled for at least one of (i) the CO2 gas to push air out of a vent of the vented chamber or (ii) a priming fluid, such as the dialysis fluid for the extracorporeal therapy treatment or saline, to push CO2 gas out of the vent. Accordingly, the ordinary artisan would have a reasonable expectation of success in upgrading the bubble trap taught by Arslan with the vented chamber bubble trap of Gustafson et al. in the blood circuit of Arslan for the desirable function of purging excess gas from the blood in the interest of patient safety.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prof. Yasser Mostafa Kadah teach design principles of hemodialysis machines and the basic components as shown on page 5:

    PNG
    media_image4.png
    762
    1060
    media_image4.png
    Greyscale

Mixing of the bicarbonate concentrate with acid concentrate naturally produces CO2 gas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613